                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


EMOJI COMPANY GmbH,

       Plaintiff,
                                                     Case No.: 20-cv-3884
v.
                                                     Judge: Charles P. Kocoras
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE “A” HERETO,

       Defendants.


                           PRELIMINARY INJUNCTION ORDER

       THIS CAUSE being before the Court on EMOJI COMPANY GmbH’s Motion for a

Preliminary Injunction, and this Court having considered the evidence before it hereby GRANTS

Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against the Defendants

identified in Schedule A attached hereto (collectively, the “Defendants”).

       THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the United

States, including Illinois. Specifically, Defendants are reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can purchase products bearing infringing and/or counterfeit versions of Plaintiff’s

EMOJI Trademarks (the “EMOJI Products”).

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this



                                                 1
litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65.    Evidence submitted in support of this Motion and in support of Plaintiff’s

previously granted Motion for a Temporary Restraining Order establishes that Plaintiff has a

likelihood of success on the merits; that no remedy at law exists; and that Plaintiff will suffer

irreparable harm if the injunction is not granted.

       Specifically, Plaintiff has made a prima facie showing of trademark infringement because

(1) the EMOJI Trademarks are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register as U.S. Trademark Registration Nos. 4,868,832;

5,202,078 and 5,415,510 for the EMOJI marks, (2) Defendants are not licensed or authorized to

use EMOJI Trademarks, and (3) Defendants’ use of the EMOJI Trademarks are causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with EMOJI

COMPANY GmbH. Furthermore, Defendants’ continued and unauthorized use of the EMOJI

Trademarks irreparably harms Plaintiff through diminished goodwill and brand confidence,

damage to Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Monetary damages

fail to address such damage and, therefore, Plaintiff has an inadequate remedy at law. Moreover,

the public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions.

       Accordingly, this Court orders that:

1.     Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

       and all persons acting for, with, by, through, under or in active concert with them be

       temporarily enjoined and restrained from:

        a. using Plaintiff's EMOJI Trademarks or any confusingly similar reproductions,

            counterfeit copies or colorable imitations thereof in any manner in connection


                                                     2
     with the distribution, marketing, advertising, offering for sale, or sale of any

     product that is not a genuine EMOJI Products or not authorized by Plaintiff to

     be sold in connection with Plaintiff's EMOJI Trademarks;

b.   passing off, inducing, or enabling others to sell or pass off any product as a

     genuine EMOJI Products or other product produced by Plaintiff, that is not

     Plaintiff's or not produced under the authorization, control or supervision of

     Plaintiff and approved by Plaintiff for sale under Plaintiff's EMOJI

     Trademarks;

c.   committing any acts calculated to cause consumers to believe that Defendants'

     products are those sold under the authorization, control or supervision of

     Plaintiff, or are sponsored by, approved by, or otherwise connected with

     Plaintiff;

d.   further infringing Plaintiff's EMOJI Trademarks and damaging Plaintiff's

     goodwill;

e.   otherwise competing unfairly with Plaintiff in any manner;

f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

     distributing, returning, or otherwise disposing of, in any manner, products or

     inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be

     sold or offered for sale, and which bear Plaintiff's EMOJI Trademarks or any

     confusingly similar reproductions, counterfeit copies or colorable imitations

     thereof;

g.   using, linking to, transferring, selling, exercising control over, or otherwise

     owning the Online Marketplace Accounts, the Defendant Domain Names, or


                                           3
          any other domain name or online marketplace account that is being used to sell

          (now or in the future) Counterfeit EMOJI Products; and

     h.   operating and/or hosting websites at the Defendant Domain Names and any

          other domain names registered or operated by Defendants that are involved

          with the distribution, marketing, advertising, offering for sale, or sale of any

          product bearing Plaintiff's EMOJI Trademarks or any confusingly similar

          reproductions, counterfeit copies or colorable imitations thereof that is not a

          genuine EMOJI Products or not authorized by Plaintiff to be sold in connection

          with Plaintiff's EMOJI Trademarks.

2.   Each Defendant, within fourteen (14) days after receiving notice of this Order, shall serve

     upon Plaintiff a written report under oath providing: (a) their true name and physical

     address, (b) all websites and online marketplace accounts on any platform that it owns

     and/or operate (c) their financial accounts, including all Aliexpress, Alipay, Amazon, eBay

     and PayPal accounts, and (d) the steps taken by that Defendant to comply with paragraph

     1, a through h, above.

3.   The domain name registries for the Defendant Domain Names, including, but not limited

     to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

     Interest Registry, within three (3) business days of receipt of this Order or prior to

     expiration of this Order, whichever date shall occur first, shall, at Plaintiff's choosing:

          a. unlock and change the registrar of record for the Defendant Domain Names

             to a registrar of Plaintiff's selection until further ordered by this Court, and

             the domain name registrars shall take any steps necessary to transfer the




                                                4
             Defendant Domain Names to a registrar of Plaintiff's selection until further

             ordered by this Court; or

         b. disable the Defendant Domain Names and make them inactive and

             untransferable until further ordered by this Court.

4.   Those in privity with Defendants and with actual notice of this Order, including any online

     marketplaces such as iOffer and Alibaba Group Holding Ltd., Alipay.com Co., Ltd. and

     any related Alibaba entities (collectively, "Alibaba"), Amazon.COM, Inc. (“Amazon”),

     eBay and PayPal, Inc. (“PayPal”), social media platforms, Facebook, YouTube, LinkedIn,

     Twitter, Internet search engines such as Google, Bing and Yahoo, web hosts for the

     Defendant Domain Names, and domain name registrars, shall within three (3) business

     days of receipt of this Order:

         a. disable and cease providing services for any accounts through which

             Defendants engage in the sale of counterfeit and infringing goods using the

             EMOJI Trademarks, including any accounts associated with the

             Defendants listed on Schedule A;

         b. disable and cease displaying any advertisements used by or associated with

             Defendants in connection with the sale of counterfeit and infringing goods

             using the EMOJI Trademarks; and

         c. take all steps necessary to prevent links to the Defendant Domain Names

             identified on Schedule A from displaying in search results. This includes,

             but is not limited to removing links to the Defendant Domain Names from

             any search index.




                                              5
5.   Defendants and any third party with actual notice of this Order who is providing services

     for any of the Defendants, or in connection with any of Defendants' websites at the

     Defendant Domain Names or other websites operated by Defendants, including, without

     limitation, any online marketplace platforms such as iOffer and Alibaba, Aliexpress,

     Alipay, Amazon, eBay and PayPal, advertisers, Facebook, Internet Service Providers

     ("ISP"), web hosts, back-end service providers, web designers, sponsored search engine or

     ad-word providers, banks, merchant account providers, including Aliexpress, Alipay,

     Amazon, eBay, PayPal, third party processors and other payment processing service

     providers, shippers, and domain name registrars (collectively, the "Third Party Providers")

     shall, within five (5) business days after receipt of such notice, provide to Plaintiff

     expedited discovery, including copies of all documents and records in such person's or

     entity's possession or control relating to:

         a. The identities and locations of Defendants, their agents, servants,

            employees, confederates, attorneys, and any persons acting in concert or

            participation with them, including all known contact information;

         b. the nature of Defendants' operations and all associated sales and financial

            information, including,      without       limitation,   identifying   information

            associated with the Online Marketplace Accounts, the Defendant Domain

            Names, and Defendants' financial accounts, as well as providing a full

            accounting of Defendants' sales and listing history related to their respective

            Online Marketplace Accounts and Defendant Domain Names;

         c. Defendants' websites and/or any Online Marketplace Accounts;




                                                   6
         d. The Defendant Domain Names or any domain name registered by

            Defendants; and

         e. Any financial accounts owned or controlled by Defendants, including their

            agents, servants, employees, confederates, attorneys, and any persons acting

            in concert or participation with them, including such accounts residing with

            or under the control of any banks, savings and loan associations, payment

            processors or other financial institutions, including, without limitation,

            Aliexpress, Alipay, Amazon, eBay, PayPal and Western Union, or other

            merchant account providers, payment providers, third party processors, and

            credit card associations (e.g., MasterCard and VISA).

6.   Defendants and any persons in active concert or participation with them who have actual

     notice of this Order shall be temporarily restrained and enjoined from transferring or

     disposing of any money or other of Defendants' assets until further ordered by this Court.

7.   Aliexpress and Alipay shall, within two (2) business days of receipt of this Order, for any

             Defendant or any of Defendants' Online Marketplace Accounts or websites:

        a. Locate all accounts and funds connected to Defendants, Defendants' Online

            Marketplace Accounts or Defendants' websites, including, but not limited to, any

            Aliexpress and Alipay accounts connected to the information listed in Schedule A

            hereto; and

        b. Restrain and enjoin any such accounts or funds that are China or Hong Kong based

            from transferring or disposing of any money or other of Defendants' assets until

            further ordered by this Court.




                                              7
8.    Amazon shall, within two (2) business days of receipt of this Order, for any Defendant or

              any of Defendants' Online Marketplace Accounts or websites:

          a. Locate all accounts and funds connected to Defendants, Defendants' Online

              Marketplace Accounts or Defendants' websites, including, but not limited to, any

              Amazon accounts connected to the information listed in Schedule A hereto; and

          b. Restrain and enjoin any such accounts or funds that are China or Hong Kong based

              from transferring or disposing of any money or other of Defendants' assets until

              further ordered by this Court.


9.    eBay shall, within two (2) business days of receipt of this Order, for any Defendant or any

              of Defendants' Online Marketplace Accounts or websites:

          a. Locate all accounts and funds connected to Defendants, Defendants' Online

              Marketplace Accounts or Defendants' websites, including, but not limited to, any

              eBay accounts connected to the information listed in Schedule A hereto; and

          b. Restrain and enjoin any such accounts or funds that are China or Hong Kong based

              from transferring or disposing of any money or other of Defendants' assets until

              further ordered by this Court.


10.   PayPal shall, within two (2) business days of receipt of this Order, for any Defendant or

              any of Defendants' Online Marketplace Accounts or websites:

          a. Locate all accounts and funds connected to Defendants, Defendants' Online

              Marketplace Accounts or Defendants' websites, including, but not limited to, any

              PayPal accounts connected to the information listed in Schedule A hereto; and




                                               8
         b. Restrain and enjoin any such accounts or funds that are China or Hong Kong based

             from transferring or disposing of any money or other of Defendants' assets until

             further ordered by this Court.


11.   Plaintiff may provide notice of these proceedings to Defendants, including notice

      of any future hearings and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

      electronically publishing a link to the Amended Complaint, this Order and other relevant

      documents on a website to which the Defendant Domain Names are transferred to

      Plaintiff's control will redirect, or by sending an e-mail to the e-mail addresses identified

      in Schedule A hereto; and any e-mail addresses provided for Defendants by third parties

      accompanied by a link to the website where the above-identified documents are located.

      The Clerk of Court is directed to issue a single original summons in the name of

      “RUANHE-69 and all other Defendants identified in Amended Complaint” Schedule A

      that shall apply to all Defendants. The combination of providing notice via electronic

      publication or e-mail, along with any notice that Defendants receive from domain name

      registrars and payment processors, shall constitute notice reasonably calculated under all

      circumstances to apprise Defendants of the pendency of the action and afford them the

      opportunity to present their objections.

12.   Plaintiff's Schedule A to the Amended Complaint, and the TRO are unsealed.

13.   Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order on two days' notice to Plaintiff or on shorter notice as set by this Court.

14.   Plaintiff shall post a bond with the Court within 1 week of entry of this order.




                                                 9
Dated: 8/19/2020


                   _____________________________________
                   U.S. District Court Judge




                           10
                   SCHEDULE A

No.   Defendant Name / Alias
 1    ruanhe-69
 2    sky_blue_2012
 3    yakult-yaku
 4    gostep8899
 5    superstar-ping
 6    GGM Store
 7    Shop5791080 Store
 8    oushifushi Store
 9    Shop5246180 Store
10    Dongguan Zhenteng Toys & Gifts Co., Ltd.
11    fladastore
12    Guangzhou New Apparel Trade Company Limited
13    heybro123
14    Jiangxi Angmai Industrial Co., Ltd.
15    kipsydc
16    OEM (Shenzhen) Sportswear Co., Ltd.
17    Yiwu City Hexin Lingerie Co., Ltd.
18    Yiwu Guanli Clothing Co., Ltd.
19    2011godseller
20    2011wanglov
21    2014goshopping
22    6godwater
23    alfremil
24    amusaw_0
25    awmaster
26    bestinthebox
27    big-gift
28    bigmall8816
29    bladeworld
30    budsudarson-0
31    bvlg5462
32    cake-team
33    danitcollection
34    eroute66
35    e-tycoon
36    garingpanas
37    gundava-0
38    happyeachsecond2015


                         11
39   haungqiong1
40   hooyi_mother_care
41   hopedone3
42   hotsupplies_8
43   innocence688
44   ivyeen1018
45   jaypinksnow
46   just_amail6
47   koobuy
48   lexi6763
49   littleelf18
50   loveningbaby18
51   maylystore
52   newlife888_0
53   ochirqueen
54   premiumcollections413
55   purpleskysky
56   regoodbuyrose6868
57   reluciali
58   shineworks606
59   somsachant
60   stareshop2012
61   sunrisedevelopment2011
62   ukritshop
63   varietyjewelry521
64   victory1848
65   whosellerhy
66   xxm1955
67   yxyshopping
68   Bill Jasmine
69   G-real
70   PiePieBuy
71   WIHVE
72   031 Store
73   123ohoh Store
74   30 Store
75   Aliexpress Printing Tshirt Store
76   bebegen Store
77   Clothes Dance Store
78   feng yi Store
79   GDD9 Store


                           12
 80   Hsa Aparel Store
 81   jie ke Store
 82   Outdoor Cycling World Store
 83   phiking Fashiontshirt Store
 84   qimingxing Store
 85   SDD05 Store
 86   Shop3660104 Store
 87   Shop3894037 Store
 88   Shop4841023 Store
 89   Shop5085386 Store
 90   Shop5244288 Store
 91   Shop5319008 Store
 92   Shop5363163 Store
 93   Shop5367385 Store
 94   Shop5369186 Store
 95   Shop5374075 Store
 96   Shop5379141 Store
 97   Shop5380162 Store
 98   Shop5394002 Store
 99   Shop5413063 Store
100   Shop5429038 Store
101   Shop5434042 Store
102   Shop5661032 Store
103   Shop5831040 Store
104   smarts_yo Store
105   SpiderMantees Store
106   SW Factory V. Store
107   tao bao 98 Store
108   tao xiao yu Store
109   t-shirt08 Store
110   xiao hai Store
111   xiao qiu Store
112   xiao xing Store
113   xing xing Store
114   xiyou 9 Store
115   Yiwu Run Lu Apparel Co., Ltd.
116   ZHAO DI Store
117   hello-world2005
118   wangqinghappy
119   best-in-me
120   dresses_outlet


                          13
121   wonderfulhome
122   gaijian666
123   pingan19
124   kunpengai97
125   thinkingtimeb
126   chenzhanpj016
127   hxwfmy1999
128   jinjiangfeida18
129   undercontrol2014
130   baishijia2018
131   shengmaoxin03
132   lvxingjiatravel2019
133   peera-13
134   rdkjsunnyshine1992
135   jiayou-2019
136   luckyli2020
137   super-store66
138   colorland
139   Hangzhou Reindeer Gift Co., Ltd.
140   Huaian Defang Apparel Co., Ltd.
141   Ningbo H&C Shoes Co., Ltd.
142   Ningbo Youki Unite Imp & Exp Co., Ltd.
143   sassyland
144   Shanghai Kedi Toys Co., Ltd.
145   Shanghai Xinmeng Trading Co., Ltd.
146   Yiwu Liangcheng Apparel Co., Ltd.
147   Yiwu Zono Arts&Crafts Co., Ltd.
148   2014bingozomei
149   7days_store
150   alleglady
151   beautify2019
152   behappyandsmile000
153   belle-poque
154   berloorer_1
155   bigcardesignforyou
156   boxzyd01
157   cashow001
158   chaojingjiancai2018
159   coolhair88
160   dennisdream668
161   eastjincheno


                          14
162   energy99
163   eyestarshop
164   fangeculture
165   frler_world
166   grapestore2012
167   guodhshop
168   haona416
169   hongtai888
170   hooper*2011
171   huangpeng-88
172   intype
173   jiaozh_0
174   morningsun201609
175   online-top-quality
176   scratchywilson
177   secret_lover2016
178   shoppingleader
179   terrytan1986
180   wanglilistore
181   wanwem-2
182   wellamazing
183   wow1818
184   wowcool2009
185   yituomaoyi2020
186   yxdo2458
187   zhang8914
188   zhshop2016
189   zielanor
190   done is easy
191   FOR U DESIGNS US
192   Gaorui E-commerce
193   Michaelia Washington
194   tianlifeng
195   U&M2
196   baby so beautiful Store
197   GUMMYXH Store
198   Jonas
199   Laimai Pantyhose Co., Ltd. Store
200   Natalie
201   QinyeThree Official Store
202   Running Chick Official Store


                           15
              203   Shop5382131 Store
              204   Shop5490130 Store
              205   Yiwu Leiyao Trade Co., Ltd.
              206   YIWU ZIFAN TRADING CO.,LTD Store
              207   6qi
              208   91g
              209   bo5
              210   CHANGERUIXIN
              211   Cheng he
              212   EFTBVGBNGFV
              213   eiquISs
              214   jinyimingpi
              215   MEIGUOREN
              216   njdkfjaoeindcdfjkal
              217   nsnabawanan
              218   senwei
              219   sfyvgxzfgyd
              220   TaiRuiDaY
              221   VERYYANG
              222   YOUHUN
              223   ZCQF0DEFJA
              224   artstyle_2007
              225   gvrq9889
              226   iloverinternet
              227   jaylifeisgreen
              228   wench25
              229   xdeal2013




No.                            Defendants Online Marketplace
 1    https://www.ebay.com/usr/ruanhe-69
 2    https://www.ebay.com/usr/sky_blue_2012
 3    https://www.ebay.com/usr/yakult-yaku
 4    https://www.ebay.com/usr/gostep8899
 5    https://www.ebay.com/usr/superstar-ping
 6    https://www.aliexpress.com/store/5601191
 7    https://www.aliexpress.com/store/5791080
 8    https://www.aliexpress.com/store/4800091
 9    https://www.aliexpress.com/store/5246180

                                        16
10   https://zhentengtoy.en.alibaba.com
11   https://fladastore.ecrater.com
12   https://newapparel.en.alibaba.com
13   https://heybro123.ecrater.com
14   https://jxangmai.en.alibaba.com
15   https://kipsydc.ecrater.com/
16   https://oemsportswear.en.alibaba.com
17   https://iofferlingerie.en.alibaba.com
18   https://za.en.alibaba.com
19   https://www.ebay.com/usr/2011godseller
20   https://www.ebay.com/usr/2011wanglov
21   https://www.ebay.com/usr/2014goshopping
22   https://www.ebay.com/usr/6godwater
23   https://www.ebay.com/usr/alfremil
24   https://www.ebay.com/usr/amusaw_0
25   https://www.ebay.com/usr/awmaster
26   https://www.ebay.com/usr/bestinthebox
27   https://www.ebay.com/usr/big-gift
28   https://www.ebay.com/usr/bigmall8816
29   https://www.ebay.com/usr/bladeworld
30   https://www.ebay.com/usr/budsudarson-0
31   https://www.ebay.com/usr/bvlg5462
32   https://www.ebay.com/usr/cake-team
33   https://www.ebay.com/usr/danitcollection
34   https://www.ebay.com/usr/eroute66
35   https://www.ebay.com/usr/e-tycoon
36   https://www.ebay.com/usr/garingpanas
37   https://www.ebay.com/usr/gundava-0
38   https://www.ebay.com/usr/happyeachsecond2015
39   https://www.ebay.com/usr/haungqiong1
40   https://www.ebay.com/usr/hooyi_mother_care
41   https://www.ebay.com/usr/hopedone3
42   https://www.ebay.com/usr/hotsupplies_8
43   https://www.ebay.com/usr/innocence688
44   https://www.ebay.com/usr/ivyeen1018
45   https://www.ebay.com/usr/jaypinksnow
46   https://www.ebay.com/usr/just_amail6
47   https://www.ebay.com/usr/koobuy
48   https://www.ebay.com/usr/lexi6763
49   https://www.ebay.com/usr/littleelf18
50   https://www.ebay.com/usr/loveningbaby18


                                       17
51   https://www.ebay.com/usr/maylystore
52   https://www.ebay.com/usr/newlife888_0
53   https://www.ebay.com/usr/ochirqueen
54   https://www.ebay.com/usr/premiumcollections413
55   https://www.ebay.com/usr/purpleskysky
56   https://www.ebay.com/usr/regoodbuyrose6868
57   https://www.ebay.com/usr/reluciali
58   https://www.ebay.com/usr/shineworks606
59   https://www.ebay.com/usr/somsachant
60   https://www.ebay.com/usr/stareshop2012
61   https://www.ebay.com/usr/sunrisedevelopment2011
62   https://www.ebay.com/usr/ukritshop
63   https://www.ebay.com/usr/varietyjewelry521
64   https://www.ebay.com/usr/victory1848
65   https://www.ebay.com/usr/whosellerhy
66   https://www.ebay.com/usr/xxm1955
67   https://www.ebay.com/usr/yxyshopping
68   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2GH8UAISAQ89X&tab=
     &vasStoreID=
69   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A26Y6DXYJEJO10&tab=
     &vasStoreID=
70   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=AP36WEJQ9WIEY&tab=
     &vasStoreID=
71   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2PTOG4YPCYF04&tab=
     &vasStoreID=
72   https://h031.aliexpress.com/store/5431074
73   https://www.aliexpress.com/store/5044019
74   https://h030.aliexpress.com/store/5372340
75   https://www.aliexpress.com/store/5369329
76   https://www.aliexpress.com/store/5127062
77   https://www.aliexpress.com/store/5594361
78   https://www.aliexpress.com/store/5361009
79   https://www.aliexpress.com/store/5604080
80   https://www.aliexpress.com/store/5836060
81   https://www.aliexpress.com/store/5243263
82   https://outdoor-cycling-world.aliexpress.com/store/321549
83   https://phikingfashiontshirt.aliexpress.com/store/4644070
84   https://www.aliexpress.com/store/4406175


                                     18
 85   https://www.aliexpress.com/store/5604151
 86   https://www.aliexpress.com/store/3660104
 87   https://www.aliexpress.com/store/3894037
 88   https://www.aliexpress.com/store/4841023
 89   https://www.aliexpress.com/store/5085386
 90   https://www.aliexpress.com/store/5244288
 91   https://www.aliexpress.com/store/5319008
 92   https://www.aliexpress.com/store/5363163
 93   https://www.aliexpress.com/store/5367385
 94   https://www.aliexpress.com/store/5369186
 95   https://www.aliexpress.com/store/5374075
 96   https://www.aliexpress.com/store/5379141
 97   https://www.aliexpress.com/store/5380162
 98   https://www.aliexpress.com/store/5394002
 99   https://www.aliexpress.com/store/5413063
100   https://www.aliexpress.com/store/5429038
101   https://www.aliexpress.com/store/5434042
102   https://www.aliexpress.com/store/5661032
103   https://www.aliexpress.com/store/5831040
104   https://www.aliexpress.com/store/5362132
105   https://spidermantees.aliexpress.com/store/4677007
106   https://www.aliexpress.com/store/5244055
107   https://www.aliexpress.com/store/5107020
108   https://www.aliexpress.com/store/5065420
109   https://www.aliexpress.com/store/5422047
110   https://www.aliexpress.com/store/5069363
111   https://www.aliexpress.com/store/5256163
112   https://www.aliexpress.com/store/5251205
113   https://www.aliexpress.com/store/5077283
114   https://www.aliexpress.com/store/4657043
115   https://runluapparel.en.alibaba.com
116   https://www.aliexpress.com/store/5256164
117   https://www.ebay.com/usr/hello-world2005
118   https://www.ebay.com.au/usr/wangqinghappy
119   https://www.ebay.com/usr/best-in-me
120   https://www.ebay.com/usr/dresses_outlet
121   https://www.ebay.com/usr/wonderfulhome
122   https://www.ebay.com/usr/gaijian666
123   https://www.ebay.com/usr/pingan19
124   https://www.ebay.com/usr/kunpengai97
125   http://www.ebay.com/usr/thinkingtimeb


                                           19
126   https://www.ebay.com/usr/chenzhanpj016
127   https://www.ebay.com/usr/hxwfmy1999
128   https://www.ebay.com/usr/jinjiangfeida18
129   https://www.ebay.com/usr/undercontrol2014
130   https://www.ebay.com/usr/baishijia2018
131   https://www.ebay.com/usr/shengmaoxin03
132   https://www.ebay.com/usr/lvxingjiatravel2019
133   https://www.ebay.com/usr/peera-13
134   https://www.ebay.com/usr/rdkjsunnyshine1992
135   https://www.ebay.com/usr/jiayou-2019
136   https://www.ebay.com/usr/luckyli2020
137   https://www.ebay.com/usr/super-store66
138   https://colorland.ecrater.com
139   https://reindeer.en.alibaba.com
140   https://hadf.en.alibaba.com
141   https://hcsnowboots.en.alibaba.com
142   https://youkiunite.en.alibaba.com
143   http://sassyland.ecrater.com
144   https://cn1521073912caok.en.alibaba.com
145   https://shxmmy.en.alibaba.com
146   https://leondgin.en.alibaba.com
147   https://zonoble.en.alibaba.com
148   https://www.ebay.com/usr/2014bingozomei
149   https://www.ebay.com/usr/7days_store
150   https://www.ebay.com/usr/alleglady
151   https://www.ebay.com/usr/beautify2019
152   https://www.ebay.com/usr/behappyandsmile000
153   https://www.ebay.com/usr/belle-poque
154   https://www.ebay.com/usr/berloorer_1
155   https://www.ebay.com/usr/bigcardesignforyou
156   https://www.ebay.com/usr/boxzyd01
157   https://www.ebay.com/usr/cashow001
158   https://www.ebay.com/usr/chaojingjiancai2018
159   https://www.ebay.com/usr/coolhair88
160   https://www.ebay.com/usr/dennisdream668
161   https://www.ebay.com/usr/eastjincheno
162   https://www.ebay.com/usr/energy99
163   https://www.ebay.com/usr/eyestarshop
164   https://www.ebay.com/usr/fangeculture
165   https://www.ebay.com/usr/frler_world
166   https://www.ebay.com/usr/grapestore2012


                                         20
167   https://www.ebay.com/usr/guodhshop
168   https://www.ebay.com/usr/haona416
169   https://www.ebay.com/usr/hongtai888
170   https://www.ebay.com/usr/hooper*2011
171   https://www.ebay.com/usr/huangpeng-88
172   https://www.ebay.com/usr/intype
173   https://www.ebay.com/usr/jiaozh_0
174   https://www.ebay.com/usr/morningsun201609
175   https://www.ebay.com/usr/online-top-quality
176   https://www.ebay.com/usr/scratchywilson
177   https://www.ebay.com/usr/secret_lover2016
178   https://www.ebay.com/usr/shoppingleader
179   https://www.ebay.com/usr/terrytan1986
180   https://www.ebay.com/usr/wanglilistore
181   https://www.ebay.com/usr/wanwem-2
182   https://www.ebay.com/usr/wellamazing
183   https://www.ebay.com/usr/wow1818
184   https://www.ebay.com/usr/wowcool2009
185   https://www.ebay.com.au/usr/yituomaoyi2020
186   https://www.ebay.com/usr/yxdo2458
187   https://www.ebay.com/usr/zhang8914
188   https://www.ebay.com/usr/zhshop2016
189   https://www.ebay.com/usr/zielanor
190   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3H4Z3P5XBILFQ&tab=
      &vasStoreID=
191   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A21IY3YSMRUOK4&tab=
      &vasStoreID=
192   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A27SDHE9X11VYE&tab=
      &vasStoreID=
193   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3IUDEKCS5N6PM&tab=
      &vasStoreID=
194   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3FP6SPNDB4W21&tab=
      &vasStoreID=
195   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=ANKK54FHR2WDA&tab=
      &vasStoreID=
196   https://www.aliexpress.com/store/1735435
197   https://www.aliexpress.com/store/5495216

                                     21
198   https://www.aliexpress.com/store/124895
199   https://www.aliexpress.com/store/336681
200   https://www.aliexpress.com/store/924649
201   https://www.aliexpress.com/store/2956140
202   https://laimai.aliexpress.com/store/3483002
203   https://www.aliexpress.com/store/5382131
204   https://www.aliexpress.com/store/5490130
205   https://ywleiyao.en.alibaba.com
206   https://www.aliexpress.com/store/609523
207   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3NBSW5XY99YJ3&tab=
      &vasStoreID=
208   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=AHCVZQTJOXC9W&tab=
      &vasStoreID=
209   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A1Y5D6V57NR3HC&tab=
      &vasStoreID=
210   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2N12V5G4FPZ7H&tab=
      &vasStoreID=
211   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3DF4PT1X8963H&tab=
      &vasStoreID=
212   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3OAHF8KVBCQR5&tab
      =&vasStoreID=
213   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A1EDW5N5LTAKG9&tab
      =&vasStoreID=
214   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A189T9LOZGM8L2&tab=
      &vasStoreID=
215   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2F9WECCBUPZ0&tab=
      &vasStoreID=
216   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=AGFQA9IKO8B5G&tab=
      &vasStoreID=
217   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2VCF9KU62NKZV&tab
      =&vasStoreID=
218   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3VY5JCXY6HEDP&tab=
      &vasStoreID=

                                     22
219   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A33KPUY9M9XE3I&tab=
      &vasStoreID=
220   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A28ZN8X8HI4NE3&tab=
      &vasStoreID=
221   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=AL2BMMS7WS0I0&tab=
      &vasStoreID=
222   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A1DMBB9966DUBS&tab
      =&vasStoreID=
223   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A367CHFVT979L7&tab=
      &vasStoreID=
224   https://www.ebay.co.uk/usr/artstyle_2007
225   https://www.ebay.com/usr/gvrq9889
226   https://www.ebay.com/usr/iloverinternet
227   https://www.ebay.com/usr/jaylifeisgreen
228   https://www.ebay.com/usr/wench25
229   https://www.ebay.com/usr/xdeal2013




                                      23
